The opinion of the Court was delivered by
Todd, J.
Plaintiff, as Inspector of Live Stock of the Crescent-City Live-Stock Landing and Slaughter-House Company, obtained an injunction from the Twenty-Fourth District Court of the parish of St. Bernard restraining Alcée Le Blanc, defendant, claiming to be an inspector of live stock for the parish of St. Bernard, from interfering with the plaintiff in the discharge of his duties as inspector of live stock of the said ■company’s premises, duly appointed as said inspector by the Governor of the State.
The defendant, after excepting to the petition on the ground that it contained no cause of action, answered to the merits.
The answer, after averring the defendant’s appointment by the Police Jury of the parish of St. Bernard of “ Inspector of Live Stock to be ■slaughtered in said parish, at the Orescent-City Live-Stock Landing and 'Slaughter-House Company,” contained the further averment that “ the appointment of said Wooton, if any was made, who is not a resident of the parish, to the office aforesaid was illegal, null, and void, violative of the provisions of the constitution, and an encroachmennt on the rights, privileges, and prerogatives delegated by said constitution to the paro■chial authorities of each respective parish of the State.”
The case was tried on these pleadings, and from a judgment in favor of the plaintiff defendant has appealed.
There is a motion to dismiss the appeal on the ground substantially ■that in this case the right to an office is involved, and the appeal in such *693cases must be made returnable in ten days after the rendition of the judgment appealed from.
Section seven of Act 45 of Extra Session of 1870 provides :
“ That in all cases in which the right to office is involved, and an appeal is taken from the judgment of the lower court, it shall be returnable in ten days after, judgment of the lower court, and the Supreme Court, on the motion of either party, shall proceed to try the same by preference.”
The pleadings, a part of which we have quoted literally, show that this suit “ involves the right to office.” This character of the action is further shown by the motion of plaintiff, and the express admissions therein, to have the case assigned for argument in this court as a preference case.
The judgment in the case was signed by the judge a quo on the first of May, 1880, the appeal was made returnable on the third Monday of May, 1880 (17th), more than ten days after the date of the judgment.
In the case of the State ex rel. Slack et al. vs. E. A. Hall, 26 A. 58, where the same question involved in the motion in this case was before the court, the court held:
“ The policy of the law requiring appeals in cases involving the right to office to be made returnable in ten days after rendition of judgment is obviously to have such cases determined, and with the least possible delay. The requirement of the law must therefore be strictly construed.”
It is urged, however, that this irregularity is not attributable to the fault of the appellant; but we find in the petition for an appeal made by the appellant it was expressly asked that the appeal be made returnable on the day designated above, and the order of the judge merely fixed the day as prayed for.
It is therefore ordered, adjudged, and decreed that the appeal be dismissed at the cost of the appellant.